As filed with the Securities and Exchange Commission on April 30 , 2010 Registration No. 333- 165466 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Jacksonville Bancorp, Inc. and Jacksonville Savings Bank 401(k) Profit Sharing Plan (Exact Name of Registrant as Specified in Its Charter) Maryland 36-4670835 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization)
